Title: To Thomas Jefferson from Enoch Edwards, 31 August 1801, 29 August 1801
From: Edwards, Enoch
To: Jefferson, Thomas


Dear Sir
Frankford 31 August 1801.
In my last I informed you that your Chariot was finished. and I now inclose you Mr: Hanse’s Account. you will see he has adhered exactly to the original terms. by allowing the eighty four Dollars. the work is well executed and he has shewn every disposition to put into it the best of materials.
He will lend Us a Set of old harness to take it to the City of Washington, which he says can be thrown in a Barrell & sent home to him by water.—At his earnest Solicitation I have sent your harness also by water. The bulk I saw was too great to go within, without damaging the Carriage—& so I gratified him—
I hope you will take out the slip lining pretty soon in the Autumn you cannot see how beatifully it is trimed within untill you do. it is just stitched in. a Seamstress can do it in half an hour—all that, together with the Color—is Mrs: Edwards Taste. The having the Body made without a Scrole behind is mine and I think you will approve it—as that gives a very heavy Appearance—but as it is now finished it is universally admired—Perhaps you will think it would have been better if the wheels had been a shaving lighter—I think I would have had them so, but they were made at a distance from the Body which I most attended to.—however it is a Carriage for four horses, and has rough as well as smooth Roads to go. and on the whole they are better if not handsomer—they are rather lighter than the common run of Carriages for this City—
You are now at the Place where you spoke of sending Directions from, for Carpets &c—your directions for any thing you wish shall be most chearfully complied with. I shall be much gratified to render any Service you will please to put it in my power to do—it can be no Inconvenience to Me—I have nothing to do in this world but to take care of the small Stack of Health I have yet left to me. and a few Rides now & then to oblige a Friend is one of the most agreable Means I could use for that Purpose. I am with the utmost Respect
your obedt st—
Eno. Edwards
The sooner the Carriage is sent for the more agreable it will be to Mr: Hanse—as he is very anxious it should get driven during the fine weather.
